         Case 1:20-cr-00116-KMW Document 44 Filed 03/25/21 Page 1 of 2


                                                                        USDC SONY
UNITED STATES DISTRICT COURT                                            J)OCUMENT
SOUTHERN DISTRICT OF NEW YORK                                           ELECTRONICALLY FILED
                                                                        DOC #: _ _ _ _.--i-
                                                                        DATE FILED: .3 /::is"/~ I
  United States of America,                                                                       I   •




                 -v-                                                 20-cr-116 (KMW)

                                                                          ORDER
  NURRIDDIN WITCHER,

                         Defendant.



KIMBA M. WOOD, District Judge:

       The Court has considered Defendant Witcher' s motion for an Order granting Defendant's

request ( 1) to review the grand jury minutes from the original indictment as well as the

superseding indictment in this case; or (2) for the Court to perform an in camera review of the

grand jury minutes from the original indictment as well as the superseding indictment in this

case; and (3) to dismiss the superseding indictment, with prejudice, should the minutes reveal

Government misconduct, and; (4) for any other relevant relief.


       The Government, in recognition that the prosecutor asked an inappropriately conclusory

question of a witness while seeking the original indictment, obtained a superseding indictment

omitting the conclusory question. The Defendant has not impugned the appropriateness of the

Government's conduct while obtaining the superseding indictment.



       The Defendant's speculation that the evidence submitted to the grand jury that returned

the superseding indictment is an insufficient basis for meeting the high burden required to

override the presumptive secrecy of grand jury materials.
       Case 1:20-cr-00116-KMW Document 44 Filed 03/25/21 Page 2 of 2




     For the reasons set forth above, the Defendant's motion is DENIED.




     SO ORDERED.


Dated: March -?::\ ,2021
       New York, New York

                                                        KIMBA M. WOOD
                                                      United States District Judge




                                                2
